Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy, Salvador P et al. (US 20010054381 A1) in view of Keller; Ernst et al. (US 8075690 B2). Umotoy teaches a housing, comprising: a conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6), wherein the conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6) comprises a first surface (top surface of 350; Figure 3b) and a second surface (bottom of 350; Figure 3B,3A) opposite from the first surface (top surface of 350; Figure 3b), wherein the conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6) is electrically conductive (“nickel-plated aluminum lid/gas box…and faceplate 300”; [0039]); a plurality of openings (396; Figure 3B-Applicant’s 374; Figure 3) through the conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6); a channel (390; Figure 3B-Applicant’s 630; Figure 6) disposed into the second surface (bottom of 350; Figure 3B,3A) of the conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6); a cover (340; Figure 3B-Applicant’s 631; Figure 6) over the channel (390; Figure 3B-Applicant’s 630; Figure 6), and wherein the cover (340; Figure 3B-Applicant’s 631; Figure 6) comprises first holes (342; Figure 3B-Applicant’s 637; Figure 6) that pass through a thickness of the cover (340; Figure 3B-Applicant’s 631; Figure 6); and a second hole (351; Figure 3B-Applicant’s 614/635; Figure 6) 
Umotoy further teaches:
The housing of claim 1, wherein the first holes (342; Figure 3B-Applicant’s 637; Figure 6) are arrange in a plurality of groups, wherein first groups (outer-most 342; Figure 3B) have a first number of first holes (342; Figure 3B-Applicant’s 637; Figure 6), and wherein second groups (inner-most 342; Figure 3B) have a second number of first holes (342; Figure 3B-Applicant’s 637; Figure 6) that is greater than the first number, as claimed by claim 5
The housing of claim 5, wherein the first groups (outer-most 342; Figure 3B) are further from an axial center of the conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6) than the second groups (inner-most 342; Figure 3B), as claimed by claim 6
The housing of claim 1, further comprising: a plurality of channels (344; Figure 3B; [0041]-Applicant’s 630; Figure 6) into the second surface (bottom of 350; Figure 3B,3A) of the conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6); and a plurality of second holes (351; Figure 3B-Applicant’s 614/635; Figure 6), wherein each second hole (351; Figure 3B-Applicant’s 614/635; Figure 6) intersects a different one of the plurality of channels (344; Figure 3B; [0041]-Applicant’s 630; Figure 6), as claimed by claim 8
The housing of claim 8, further comprising: a lid plate (312; Figure 3A) over the first surface (top surface of 350; Figure 3b) of the conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6), as claimed by claim 9
The housing of claim 9, further comprising: a plurality of third holes (322-”chambers”; [0039]; Figure 3A) through the lid plate (312; Figure 3A), wherein each of the third holes (322-”chambers”; [0039]; Figure 3A) is fluidically coupled to a different one of the second holes (351; Figure 3B-Applicant’s 614/635; Figure 6), as claimed by claim 10
Umotoy does not teach wherein Umotoy’s plurality of openings (396; Figure 3B-Applicant’s 374; Figure 3) have vertical walls with a width that is uniform through a thickness of Umotoy’s conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6) – claim 1
Keller also teaches a multi-tiered gas distribution housing (Figure 12) including a plurality of openings (1030; Figure 12-Applicant’s 374; Figure 3) have vertical walls with a width that is uniform through a thickness of Keller’s conductive body (28; Figure 12-Applicant’s 673; Figure 6) – claim 1
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Umotoy to replace Umotoy’s securing means with Keller’s “threaded support” (column 12; lines 57-67).
Motivation for Umotoy to replace Umotoy’s securing means with Keller’s “threaded support” (column 12; lines 57-67) is for not “interfering with the plurality of orifices 22 in the diffuser plate” as taught by Keller (column 13; lines 30-35).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy, Salvador P et al. (US 20010054381 A1) and Keller; Ernst et al. (US 8075690 B2). Umotoy and Keller are discussed above. Umotoy further teaches welding components of his reactor system ([0034]). However, Umotoy does not teach the housing of claim 1, wherein the cover (340; Figure 3B-Applicant’s 631; Figure 6) is welded to the conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6).

It would have been obvious to one of ordinary skill in the art at the time the invention was made for Umotoy to weld Umotoy’s cover (340; Figure 3B-Applicant’s 631; Figure 6) and Umotoy’s conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6) and add plural mounting holes (396; Fiure 3B).
Motivation for Umotoy to weld Umotoy’s cover (340; Figure 3B-Applicant’s 631; Figure 6) and Umotoy’s conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6) and add plural mounting holes (396; Fiure 3B) is for alternate means for securing Umotoy’s parts.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy, Salvador P et al. (US 20010054381 A1) and Keller; Ernst et al. (US 8075690 B2) in view of Choi; Soo Young et al. (US 20060228496 A1). Umotoy and Keller are discussed above. Umotoy and Keller do not teach:
The housing of claim 1, wherein the second hole (351; Figure 3B-Applicant’s 614/635; Figure 6) is further from an axial center of the conductive body (350; Figure 3B,3A-Applicant’s 673; Figure 6) than the first holes (342; Figure 3B-Applicant’s 637; Figure 6), as claimed by claim 4
The housing of claim 1, wherein a diameter of each opening is approximately 15mm or greater, as claimed by claim 7
Choi also teaches a wafer processing apparatus (Figure 5) with a showerhead (518) whose hole size and distributions are optimized for uniform film depositions ([0044]).

Motivation for Umotoy to optimize Umotoy’s hole size and/or distribution as taught by Choi is for optimizing uniform film depositions ([0044]) as taught by Choi. Only result-effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05.
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy, Salvador P et al. (US 20010054381 A1) and Keller; Ernst et al. (US 8075690 B2) in view of Kim; Tae-wan et al. (US 7252716 B2). Umotoy and Keller are discussed above. Umotoy and Keller do not teach:
The housing of claim 10, wherein the plurality of third holes (322-”chambers”; [0039]; Figure 3A) are fluidically coupled to a gas inlet by a plurality of gas lines, as claimed by claim 11
The housing of claim 11, wherein a distance along the gas lines between the gas inlet and each of the of the third holes (322-”chambers”; [0039]; Figure 3A) is substantially uniform, as claimed by claim 12
Kim also teaches gas injeciton manifolds (x40; Figures 5-9) whose distance along the plural gas lines between the gas inlet and each of the of the holes is substantially uniform (column 3; lines 15-25; column 5; lines 45-50) resulting in uniform exit pressure at the nozzles/holes (column 6; lines 4-18; Figure 4) and processing uniformity (column 8; line 65-column 9; line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Umotoy to add gas lines of equal length between Umotoy’s holes and gas lines as taught by Kim.

Response to Arguments
Applicant’s arguments, see pages 12-14, filed January 26, 2022, with respect to the rejections of claims 1-12 under 102(a)(2) under Umotoy, Salvador P et al. (US 20010054381 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Umotoy, Salvador P et al. (US 20010054381 A1) in view of Keller; Ernst et al. (US 8075690 B2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716